            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


KRISTY MITCHELL, individually and as                Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,                                             Polk County District Court Case No.
                                                    LACL147301
       Plaintiffs,
v.

DES MOINES INDEPENDENT                              DEFENDANTS’ ANSWER,
COMMUNITY SCHOOL DISTRICT and                       AFFIRMATIVE DEFENSES AND
TIMOTHY DOWLER,                                     JURY DEMAND

       Defendants.



       COME NOW the Defendants, Des Moines Independent Community School

District and Timothy Dowler, and for answer to Plaintiffs’ Petition, state:

                                   I. INTRODUCTION

       1.       This is a civil action brought by Kristy Mitchell and Nevaeh Osorio for

damages arising from injuries sustained by Nevaeh as she was attacked by three of her

fellow classmates at the Roosevelt High School Homecoming dance on October 5, 2019.

Plaintiff Nevaeh Osorio was a student of Defendant Des Moines Independent Community

School District attending the Roosevelt High School Homecoming dance when she

became aware three of her classmates intended to start a fight with her. Nevaeh then

notified Defendant Timothy Dowler of the danger, and he told her to stand off to the side

or go somewhere else. Defendant Timothy Dowler did not do anything to protect the

Plaintiff from the danger he was warned about. Neveah was then attacked by the three
               Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 2 of 10




classmates she told Defendant about and sustained several injuries including whiplash,

concussion, bruises, and scratches. Plaintiffs bring this action for compensatory damages,

punitive damages, interest at the maximum legal rate, court costs and any other further

relief as the court deems equitable and just.

          ANSWER: Denied.

                                           II. PARTIES

          2.       Plaintiff, Kristy Mitchell, at all material times hereto, is a resident of the

State of Iowa, residing at 2480 SE Summer Park Drive, Ankeny, Iowa 50021. Plaintiff

Kristy Mitchell is the mother and next friend of Plaintiff Nevaeh Osorio.

          ANSWER: Denied for lack of sufficient information and knowledge to form a

belief.

          3.       Defendant, Des Moines Independent Community School District, at all

material times hereto, is an Iowa school district with its address being 2100 Fleur Drive,

Des Moines, Iowa 50321.

          ANSWER: Admitted.

          4.       Defendant, Timothy Dowler, at all material times hereto, was a teacher

employed by Defendant, Des Moines Independent Community School District, and a

chaperone of the Roosevelt High School Homecoming dance on October 5, 2019.

          ANSWER:         Admitted.

                              III. JURISDICTION AND VENUE

          5.       This is a claim arising out of State of Iowa law occurring in Polk County,

Iowa. As such, this court has jurisdiction over the parties and claims.


                                                 -2-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 3 of 10




       ANSWER:         Defendants deny a claim exists but admit jurisdiction exists.

       6.       Venue is properly vested within Polk County, Iowa.

       ANSWER: Admitted.

       7.       Plaintiff's claims exceed the jurisdictional limit for District Court and thus

this claim is properly brought in District Court.

       ANSWER: Denied for lack of sufficient information and knowledge to form

a belief.

                       IV. STATEMENT OF MATERIAL FACTS

       8.       Plaintiffs repleads the allegations contained in paragraphs one (1) through

seven (7) above and by this reference incorporates the same as if fully set forth herein.

       ANSWER: Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

       9.       On October 5, 2019, Plaintiff Nevaeh Osorio attended Defendant Des

Moines Independent Community School District's Roosevelt High School Homecoming

Dance.

       ANSWER: Admitted.

       10.      On or about October 5, 2019, Defendant Timothy Dowler was an employee

of Des Moines Independent Community School District as a teacher and was a chaperone

of the Roosevelt High School Homecoming Dance.

       ANSWER: Admitted.

       11.      Defendant Timothy Dowler was acting within the scope of his employment

as a chaperone of the Roosevelt High School Homecoming dance.


                                              -3-
           Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 4 of 10




         ANSWER: Admitted.

         12.   On or about October 5, 2019, Plaintiff Nevaeh Osorio told Defendant

Timothy Dowler that three of her classmates were intending to start a fight with her at the

dance.

         ANSWER: Denied.

         13.   Defendant Timothy Dowler told Plaintiff Nevaeh to stand off to the side or

go somewhere else.

         ANSWER: Denied.

         14.   Defendant Timothy Dowler chose not act to protect Plaintiff from her

classmates.

         ANSWER: Denied.

         15.   Defendant Timothy Dowler had a duty to act to protect Plaintiff Neveah as

she was a student of Des Moines Independent Community School District attending the

dance.

         ANSWER: Denied.

         16.   Plaintiff was subsequently attacked by the three classmates of whom she

reported to Defendant Timothy Dowler.

         ANSWER: Denied.

         17.   Plaintiff suffered damages due to Defendant Timothy Dowler's failure to

act and to protect her from the other students she feared were going to injure her.

         ANSWER: Denied.




                                            -4-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 5 of 10




          18.   Under Iowa Code section 670.2(1), "every municipality is subject to

liability for its torts and those of its officers and employees, acting within the scope of

their employment or duties.

          ANSWER: Denied for lack of sufficient information and knowledge to form a

belief.

          19.   Defendant Des Moines Independent Community School District is a

"municipality" as defined under Iowa Code section 670.1.

          ANSWER: Admitted.

          20.   Defendant Des Moines Independent Community School District is

responsible for the torts of its employees, namely Defendant Timothy Dowler, who are

acting within the scope of employment.

          ANSWER: This paragraph is denied as it seeks a legal conclusion.

                     V. COUNT I — NEGLIGENT SUPERVISION

          21.   Plaintiff repleads the allegations contained in paragraphs one (1) through

twenty-one (21) above and by this reference incorporates the same as if fully set forth

herein.

          ANSWER:      Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

          22.   On or about October 5, 2019, Defendant Timothy Dowler did nothing to

prevent injury from occurring after being notified by Plaintiff Nevaeh Osorio of the danger

of her classmates.

          ANSWER: Denied.


                                              -5-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 6 of 10




        23.     Defendants Des Moines Independent Community School District and

Timothy Dowler had a duty to protect Plaintiff Nevaeh Osorio from the harmful actions

of her peers.

        ANSWER: Denied.

        24.     Defendants breached their duty of care by failing to act when warned of the

imminent danger of attack by Plaintiff's peers.

        ANSWER: Denied.

        25.     It was reasonably foreseeable that Plaintiff would be in danger if Defendant

Timothy Dowler or other staff members did not intervene.

        ANSWER: Denied.

        26.     Defendants' negligence was a direct and proximate cause of Plaintiff's

damages.

        ANSWER: Denied.

        27.     Due to the negligence of Defendant Des Moines Independent Community

School District and its employee Defendant Timothy Dowler, Plaintiff suffered from

severe medical injuries.

        ANSWER: Denied.

        28.     Plaintiff requests a trial by jury of her peers in regard to Count I of this

Petition.

        ANSWER: No answer is required to this paragraph.

        WHEREFORE, Defendants pray that Plaintiffs’ Petition be dismissed at Plaintiffs’

cost.


                                                -6-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 7 of 10




                VI. COUNT II- 42 US.C. § 1983 FAILURE TO PROTECT

          29.   Plaintiff repleads the allegations contained in paragraphs one (1) through

twenty-eight (28) above and by this reference incorporates the same as if fully set forth

herein.

          ANSWER: Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

          30.   Defendant Timothy Dowler was an employee of the State, working for the

Des Moines Independent Community School District.

          ANSWER: Paragraph 30 is admitted only that Timothy Dowler was

working for the Des Moines Independent Community School District.

          31.   On or about October 5, 2019, Defendant Timothy Dowler was a state actor

working in his individual capacity at the Roosevelt High School Homecoming Dance.

          ANSWER: Denied.

          32.   On or about October 5, 2019, Defendant Timothy Dowler was acting under

color of state law.

          ANSWER: Denied.

          33.   Defendant Timothy Dowler knew of Plaintiff Nevaeh's fear of attack from

other students at the dance and declined to do anything about it.

          ANSWER: Denied.

          34.   Defendant Timothy Dowler chose to tell Plaintiff Nevaeh to stand to the

side or go somewhere else rather than step in and protect her.

          ANSWER: Denied.


                                             -7-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 8 of 10




       35.      Plaintiff Nevaeh Osorio has a right to be safe and protected at school

functions.

       ANSWER: Paragraph 35 calls for a legal conclusion.

       36.      Defendant Timothy Dowler put Plaintiff Nevaeh at risk of serious,

immediate and proximate harm when he ignored the danger he was warned of.

       ANSWER: Denied.

       37.      Plaintiff was deprived of a right secured by the Constitution and the laws of

the United States when Defendant Timothy Dowler failed to protect her from the

dangerous actions of other students at the dance.

       ANSWER: Denied.

       38.      Defendant Timothy Dowler actually and obviously knew Plaintiff needed his

help, but instead acted with such conscious disregard of the risk, his conduct shocks the

conscious.

       ANSWER: Denied.

       39.      Plaintiffs' damages were directly and proximately caused by Defendant

Timothy Dowler's failure to protect Plaintiff while acting in his individual capacity at the

Roosevelt High School Homecoming Dance.

       ANSWER: Denied.

                                AFFIRMATIVE DEFENSES

       1.       The Plaintiffs’ Petition fails to state a claim against these Defendants.

       2.       Plaintiffs’ damages, if any, are caused in whole or in part by the fault of

other parties and Iowa Code Chapter 668 would apply.


                                               -8-
            Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 9 of 10




       3.       The Plaintiffs injuries, if any, were caused by their fault and any damages if

any should be barred or reduced pursuant to Iowa Code Chapter 668.

       4.       If Plaintiffs sustained injuries and incurred any expenses as claimed, they

were caused in whole or in part by the acts or omissions of others for whose intervening

conduct or negligence the defendants are not responsible.

       5.       Any alleged injury to Plaintiffs was not foreseeable as a matter of law.

       6.       Any alleged injury to Plaintiffs was caused by the act of third persons,

which by their intervention prevents the school from being liable for harm to Plaintiffs.

       7.       The school did not cause harm to Plaintiffs.

       8.       Defendants are immune from liability under Iowa Code section 670.4(1)(c),

Iowa Code section 670.4(1)(d), Iowa Code section 613.21, Iowa Code section 280.27,

Iowa Code section 232.73(1), Iowa Code section 280.28, Iowa Code section 280.21, and

Iowa Administrative Rules 281-103.4 and 281-103.5.

       9.       Plaintiffs do not have a private right of action under Iowa Code § 280.28

                                      JURY DEMAND

       Defendants request trial by jury of all issues herein.




                                              -9-
               Case 4:20-cv-00109-HCA Document 2 Filed 03/30/20 Page 10 of 10




                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                                                   By:                      /s/ Janice M. Thomas
                                                               Janice M. Thomas AT0007822
                                                               Frank M. Swanson AT0014095
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Tel: (515) 246-5828
                                                               Fax: (515) 246-5808
                                                               E-Mail: thomas.janice@bradshawlaw.com

                                                   ATTORNEYS FOR DES MOINES INDEPENDENT
                                                   COMMUNITY SCHOOL DISTRICT and TIMOTHY
                                                   DOWLER

Jeffrey M. Lipman
1454 30th Street
Suite 205
West Des Moines, IA 50266
jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 30th day of March, 2020 by:
   U.S. Mail                                CM/ECF
   Hand Delivered                           EMAIL
   Federal Express                          EDMS

                               /s/ Peggy Rosky




                                                                               -10-
